--------------------------------------------------------------------------------


Exhibit 10(v)(1)




FIRST AMENDMENT TO
CREDIT AGREEMENT

Dated as of October 23, 2006

Between

PLAYTEX LIMITED
as Borrower

and

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES
as Credit Parties

and

GE CANADA FINANCE HOLDING COMPANY
as Agent and a Lender

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders

and

GE CAPITAL MARKETS, INC.
as Lead Arranger



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FIRST AMENDMENT TO
CREDIT AGREEMENT

      This First Amendment to Credit Agreement (this “First Amendment”) is dated
as of October 23, 2006, between Playtex Limited, as borrower (“Borrower”), the
other persons party hereto that are designated as Credit Parties, GE Canada
Finance Holding Company, as Administrative Agent and Collateral Agent (in such
capacities, “Agent”) and as a Lender, the other financial institutions party
hereto, as Lenders, and GE Capital Markets, Inc.

RECITALS

A. Reference is made to the Credit Agreement dated as of November 28, 2005, (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) between Borrower, the other Credit Parties signatory
thereto, Agent, the other financial institutions party thereto from time to
time, as Lenders, and GE Capital Markets, Inc.

B. Borrower has requested that the Agent and the Lenders permit the Borrower to
enter into foreign exchange arrangements to mitigate the effects of US Dollar
foreign exchange rate fluctuations in connection with the purchase of Inventory
from Playtex US.

C. The parties hereto have agreed to amend the Credit Agreement as provided for
herein.

      NOW THEREFORE in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

SECTION 1 – INTERPRETATION

1.1 Definitions

      Unless otherwise defined in this First Amendment, capitalized terms used
in this First Amendment shall have the meanings given to them in the Credit
Agreement.

1.2 Incorporation into Credit Agreement

      The Credit Agreement and this First Amendment shall henceforth be read
together and shall have the effect as if all the provisions of such agreements
were contained in one instrument.

--------------------------------------------------------------------------------

SECTION 2 – AMENDMENTS TO CREDIT AGREEMENT

2.1 Amendments

      On and after the Effective Date (as defined below), the Credit Agreement
is amended as follows:

(1) Section 3.1 of the Credit Agreement is hereby amended as follows:

      (a)       the word “and” is deleted from the end of Section 3.1(e);   (b)
the period at the end of Section 3.1(f) is replaced with “; and”;   (c) the
following is added as Section 3.1(g):   “(g) non-speculative F/X Hedging
Instruments entered into with any Lender or any other Person for the purpose of
mitigating the risk to Borrower from US Dollar exchange rate fluctuations in
connection with the purchase of Inventory from Playtex US.”

(2) The following new definition is hereby added to Annex A to the Credit
Agreement in the appropriate alphabetical order:

                  “F/X Hedging Instrument” means any foreign exchange forward
contract, currency swap, currency option or any other instrument for the
purchase of any currency with any other currency at an agreed rate of exchange
on a specified date.

(3) Clause (a) of the definition of “Interest Payment Date” is hereby amended to
replace the word “month” with “Fiscal Quarter”.

(4) The definition of “Permitted Encumbrances” is amended as follows:

      (a)       the word “and” is deleted from the end of clause (p) and is
replaced with a semicolon;   (b) the period at the end of clause (q) is replaced
with “; and”;   (c) the following is added as clause (r):   (r) Liens securing
Indebtedness arising from F/X Hedging Instruments permitted by Section 3.1(g) .

SECTION 3 – CONDITIONS PRECEDENT

3.1 Conditions to the Effectiveness of First Amendment

(1) The provisions of this First Amendment shall become effective on the date
upon which each Credit Party has delivered to the Agent and the Lenders a fully
executed copy of this First Amendment (the “Effective Date”).

--------------------------------------------------------------------------------

SECTION 4 – REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties

      Each Credit Party represents and warrants with respect to itself and each
other Credit Party that:

      (a)       the representations and warranties of the Credit Parties in the
Credit Agreement are true and correct on and as of the date hereof, except to
the extent that any such representation or warranty expressly relates to an
earlier date;   (b) the execution, delivery and performance by each Credit Party
of this First Amendment and any other document or instrument required or
contemplated by this First Amendment (i) are within such Credit Party’s
corporate power; (ii) have been duly authorized by all necessary corporate or
other action, as applicable, on the part of such Credit Party; (iii) do not
contravene any provision of such Credit Party’s constating documents, by-laws or
other organizational documents; (iv) do not violate or conflict with any laws,
rules, regulation, or orders of any Governmental Authority; (v) do not violate,
conflict with, result in a breach of, or constitute a default (with due notice
or lapse of time or both) under any Contractual Obligation or organizational
documents of Playtex US or of any Credit Party or any of its Subsidiaries except
if such violations, conflicts, breaches or defaults could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (vi) do not require the consent or approval of any Governmental
Authority or any other Person;   (c) this First Amendment and any other
documents or instruments required or contemplated by this First Amendment have
been duly authorized, executed and delivered by each Credit Party and constitute
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms; and   (d) no
Default or Event of Default has occurred and is continuing as of the date
hereof, and no Default or Event of Default will occur as a result of the
execution and delivery by any Credit Party of this First Amendment or any other
document or instrument contemplated herein.

 

--------------------------------------------------------------------------------

SECTION 5 – ACKNOWLEDGEMENT AND CONFIRMATION

5.1 Confirmation of Guarantees

      Each of the Credit Parties hereby confirms and ratifies the terms of its
Guarantee of the Obligations of Borrower, and acknowledges and agrees that such
Guarantee (i) is not, and shall not be, released or discharged as a result of
the execution and delivery of this First Amendment, and (ii) shall remain in
full force and effect without abrogation, impairment or limitation following the
execution and delivery of this First Amendment. Each of the Credit Parties
further acknowledges, confirms, ratifies and reaffirms all payment and
performance obligations, contingent or otherwise, under its Guarantee of the
Obligations of Borrower, as such terms have been amended hereby.

5.2 No Waiver

      The execution and delivery of this First Amendment shall not operate as a
waiver of any right, power or remedy of Agent or any Lender or as a waiver of
any provision of the Credit Agreement or any other Loan Document.

SECTION 6 – MISCELLANEOUS

6.1 No Other Amendments

      The Credit Agreement and the other Loan Documents have not been amended or
modified in any respect other than as set out in this First Amendment.

6.2 Reservation of Rights and Remedies

      The Agent and Lenders reserve all of their respective rights to proceed to
enforce their respective rights and remedies at any time and from time to time
in connection with any or all Defaults or Events of Default under the Credit
Agreement or any other Loan Document.

6.3 Severability

      Wherever possible, each provision of this First Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law
but, if any provision of this First Amendment shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extend of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this First Amendment.

6.4 Parties

      This First Amendment shall be binding upon and shall enure to the benefit
of each of the parties hereto and their respective successors and assigns.
Nothing in this First Amendment, express or implied, shall give to any Person,
other than the parties hereto and their successors and assigns hereunder, any
benefit or legal or equitable right, remedy or claim under this First Amendment.

--------------------------------------------------------------------------------

6.5 Survival

      The representations and warranties of each Credit Party in this First
Amendment shall survive the execution, delivery and acceptance hereof by the
parties hereto and the closing of the transactions described herein or related
hereto.

6.6 Section Headings

      The section headings herein are for convenience of reference only, and
shall not affect in any way the interpretation of any of the provisions hereof.

6.7 Governing Law

      This First Amendment shall be governed by the laws of the Province of
Ontario and the laws of Canada applicable therein.

6.8 Counterparts

      This First Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Any party may deliver an executed copy of this First Amendment by fax
and that party shall promptly deliver to the other parties an originally
executed copy of this First Amendment.

--------------------------------------------------------------------------------


       IN WITNESS WHEREOF, this First Amendment has been duly executed as of the
date first written above.

  PLAYTEX LIMITED, as Borrower    By: /s/ JOHN J. MCCOLGAN    Name:   John J.
McColgan    Title: Vice President         GE CANADA FINANCE HOLDING  COMPANY, as
Agent and a Lender       By: /s/ JACK MORRONE    Its Duly Authorized Signatory 
       


Acknowledged, consented and agreed to as of the first date written above.

  PLAYTEX PRODUCTS, INC.    By: /s/ JOHN J. MCCOLGAN    Name:   John J.
McColgan    Title: VP—Corporate Controller   


--------------------------------------------------------------------------------